Broyles, C. J.
Long, Bobertson, Ferrell, and Brown were jointly indicted for burglary. The first three were tried together and the jury returned the following verdict: “We, the jury, find the defendants Charlie Long, C. E. Bobertson and Jess Ferrell guilty as accessories to housebreaking and set their sentences 1 year and recommend the-mercy of the court. This 10 day of January, 1929. J. P. Turner, Foreman.” At the same term of court the defendants made a motion to arrest the judgment on the ground “that the record shows in this case that the jury trying said defendants under said indictment charging them with burglary as aforesaid rendered a verdict finding defendants guilty of being accessories to the crime, and the verdict does not state whether they found them guilty as accessories before the fact under section 45 of the Code of Georgia . . or as accessories after the fact under section 47 of the Code of Georgia.” The motion to arrest the judgment was meritorious and the court erred in denying it.

Judgment reversed.


Luke and Bloodworth, JJ., concur.